 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSil-Base CompanyandAluminum,Brick and GlassWorkers International Union,AFL-CIO-CLCCase 6-CA-21324March 31, 1989DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 31, 1988,1 the General Counsel ofthe National Labor Relations Board issued a com-plaint alleging that the Respondent has violatedSection 8(a)(5) and (1) of the National Labor Rela-tionsAct by refusing the Union's request to bar-gain following the Union's certification in Case 6-RC-9899 (Official notice is taken of the "record"in the representation proceeding as defined in theBoard's Rules and Regulations, Secs 102 68 and102 69(g),FrontierHotel,265NLRB 343 (1982) )The Respondent filed its answer admitting in partand denying in part the allegations in the coinplaintOn November 25 the General Counsel filed aMotion for Summary Judgment On November 28the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Respondentfiled a responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its answer, the Respondent attacks the validityof the certification on the basis of its objections tothe election in the representation proceeding 2All representationissues raisedby the Respondent were or could have been litigated in the priorrepresentation proceedingThe Respondent doesnot offer to adduce at a hearing any newly discov-ered and previously unavailable evidence, nor doesitallege any special circumstances that would re-iAll datesare 1988 unless otherwiseindicated2 In its answer the Respondent denies par 10 of the complaint that atleges the Respondent sinceOctober 51988 has refused to bargain withthe Union The General Counsel howeverhas submitteda copy of aSeptember30 1988 letter sentby the Union to theRespondent in whichthe Union requested the Respondent to meet and negotiatewith it TheGeneral Counsel also submitted the Respondents reply dated October 51988 stating inter alia that the Respondentwould resistany BoardOrder to engage in bargaining with theUnion The Respondentdoes notdispute the authenticityof theselettersFurther itisclear from its position setforthin itsOctober 5 letterand its response to theNotice toShow Causethat the Respondent contendsthat it is underno legal obligation to bargain withthe Union solely onthe groundsthatthe certification was invalidAccordinglywe find that the Respondents denial raisesno material issue of fact warranting a hearingquire the Board to reexamine the decision made inthe representation proceeding 3We therefore find that the Respondent has notraised any representation issue that is properly liti-gable in this unfair labor practice proceeding SeePittsburgh Plate Glass Co vNLRB,313 U S 146,162 (1941)Accordingly, we grant the Motion forSummary JudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTIJURISDICTIONThe Respondent, a Pennsylvania corporation, en-gages inthe manufacture and nonretail sale of re-fractory products at its facility in Versailles Bor-ough, Pennsylvania, where it annually purchasesgoods and services valued over $50,000 directlyfrom outside the StateWe find that the Respond-ent is anemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat the Union is a labor organization within themeaning of Section 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICESA The CertificationFollowing the election held September 14, 1987,the Union was certified on September 21, 1988, asthe collective-bargaining representative of the em-ployees in the following appropriate unitAll full time and regular part-time productionand maintenance employees employed by theEmployer at its Juniper, Street, Versailles Bor-ough,4Pennsylvania facility, excluding all2On February 16 1989 the Respondent filed a motion to dismiss thecomplaint claiming that the person whose signature appears on thecharge had not in fact signed the charge The Respondent argued thatthe charge was defective under the Boards Rules and Regulations Sec102 11 and consequently that the Board had not properly asserted itsjurisdictionOn February 21 1989 the General Counselfileda motion toamend the complaint and to amend the Motion for Summary JudgmentOn March 13 the Respondent filed a response to the General Counselsmotion to amend The General Counsels motion to amend the complaintand Motion for Summary Judgment are based on an amended charge describing the alleged unfair labor practice and signed by the ChargingParty s agent whose name appears on the original charge The amendedcharge corrects whatever deficiency might have existed in the originalcharge and presents no 10(b) problemsWe reject the Respondents implication that the General Counsel should be required to dismiss and thenreissue the identical complaint after the filing of the amended charge Accordinglywe grant the General Counsels motion to amend the Motionfor Summary Judgment and deny the Respondents motion to dismiss thecomplaint4 The certification refers to a McKeesport Pennsylvania facility However the Respondent in its answer admitted the certification but corrected the location of the facility to reflect that the correct location is Versailles Borough Pennsylvania293 NLRB No 61 SIL BASE COofficeclericalemployees, salespersons andguards, professional employees and supervisorsas defined in the ActThe Union continues to be the exclusive represen-tativeder Section 9(a) of the ActB Refusal to BargainSince September 30, 1988, the Union has request-ed the Respondent to bargain and, since October 5,1988, the Respondent has refusedWe find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after October 5, 1988, to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit, the Respondent has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the UnionMar-Jac Poultry Co,136 NLRB785 (1962),Lamar Hotel,140NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964),Burnett ConstructionCo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe NationalLaborRelations Board orders thatthe Respondent,Sil Base Company,Versailles Bor-ough,Pennsylvania,itsofficers,agents, successors,and assigns, shall1Cease and desist from(a)Refusing to bargain with Aluminum, BrickandGlassWorkers InternationalUnion,AFL-CIO-CLC asthe exclusive bargaining representative of the employees in the bargaining unit(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act5792Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain with the Union as the exclusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understaning is reached,embody the understanding in a signed agreementAll full-time and regular part-time productionand maintenance employees employed by theEmployer at its Juniper Street, Versailles Borough,Pennsylvaniafacility,excludingalloffice clerical employees, salespersons andguards, professional employees and supervisorsas defined in the Act(b)Post at its facility in Versailles Borough,Pennsylvania, copies of the attached notice marked"Appendix "5 Copies of the notice, on forms pro-vided by the Regional Director for Region 6, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered,defaced, or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply5 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abideby this noticeWE WILL NOTrefuse to bargain with Aluminum,Brick and GlassWorkersInternationalUnion,AFL-CIO-CLC as theexclusive representative ofthe employees in the bargaining unitWE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe ActWE WILL,on request, bargain withtheUnionand put in writing and sign any agreement reached 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon terms and conditions of employment for ourough,Pennsylvaniafacility,excludingallemployees in the bargaining unitofficeclericalemployees, salespersons andAll full time and regular part time productionguards,professional employees and supervisorsand maintenance employees employed by theas defined in the ActEmployer at its Juniper Street,Versailles Bor-SIL BASE COMPANY